SEILER, Judge
(dissenting).
I respectfully dissent, because, in my opinion, the negligence alleged does not relate to the control of the mob or prevention of its violence, but relates to acts of the city in the exercise of proprietary functions with knowledge of the danger of the mob and likelihood of injury to the plaintiff. The negligent acts alleged in the petition are those of the city in arranging the dangerous sports event and requiring plaintiff to be there. These acts do not involve mob control or the prevention of violence. The mob action was rather only part of the causal chain of events alleged to have been initiated by the negligent acts.
The petition states facts from which may be found the defendant’s duty to plaintiff as his employer to provide a safe place for him to work and not negligently to order him into danger, the defendant’s knowledge of the danger to the plaintiff, and the defendant’s breach of that duty in the exercise of its proprietary functions. Causation is then quickly found and plaintiff is entitled to relief if he can meet his burden of proving the allegations of the petition at the trial. Governmental immunity is not involved. The Healy case, 277 Mo. 619, 211 S.W. 59, is distinguishable because there it was not claimed that the sham battle was itself dangerous or that the firing of the cannon was dangerous, whereas here the dangerous nature of the scheduled meet and sports event, the likelihood of injury to plaintiff and defendant’s knowledge of the danger were all pleaded.